      Case 2:20-cr-00491-ODW Document 1 Filed 10/20/20 Page 1 of 2 Page ID #:1



 1

 2

 3
                                                             10/20/2020
                                                                  JB
 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               No.   2:20-cr-00491-ODW
11             Plaintiff,                    I N F O R M A T I O N

12             v.                            [18 U.S.C. § 1708: Possession of
                                             Stolen Mail]
13   RAYSHAWN DOMINIQUE GABOUREL,

14             Defendant.

15

16        The United States Attorney charges:
17                                [18 U.S.C. § 1708]
18        On or about November 17, 2019, in Los Angeles County, within the
19   Central District of California, defendant RAYSHAWN DOMINIQUE GABOUREL
20   unlawfully possessed mail and mail matter that had been stolen and
21   taken from the United States mail, namely, approximately 962 pieces
22   of mail and mail matter addressed to various individuals and
23   businesses within Los Angeles County, Orange County, and elsewhere,
24   //
25   //
26   //
27   //
28   //
      Case 2:20-cr-00491-ODW Document 1 Filed 10/20/20 Page 2 of 2 Page ID #:2



 1   and at that time and place, defendant GABOUREL knew that said mail

 2   and mail matter were stolen.

 3
                                                NICOLA T. HANNA
 4                                              United States Attorney
 5                                              BRANDON D. FOX
                                                Assistant United States Attorney
 6                                              Chief, Criminal Division
 7

 8
                                                SCOTT M. GARRINGER
 9                                              Assistant United States Attorney
                                                Deputy Chief, Criminal Division
10
                                                JOSEPH O. JOHNS
11                                              Assistant United States Attorney
                                                Chief, Environmental and
12                                              Community Safety Crimes Section
13                                              BRIAN R. FAERSTEIN
                                                Assistant United States Attorney
14                                              Environmental and Community
                                                Safety Crimes Section
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
